                                                                 ISTRIC
 1    CENTER FOR DISABILITY ACCESS                          TES D      TC
                                                          TA
      Chris Carson, Esq., SBN 280048
 2




                                                                                     O
                                                      S
      Phyl Grace, Esq., SBN 171771




                                                                                      U
                                                     ED
      Dennis Price, Esq., SBN 279082




                                                                                       RT
 3




                                                 UNIT
      Mail: PO Box 262490                                        VED
      San Diego, CA 92196-2490                              APPRO
 4    Delivery: 9845 Erma Road, Suite 300




                                                                                           R NIA
 5
      San Diego, CA 92131
      (858) 375-7385; (888) 422-5191 fax
                                                                                    vila
                                                                        rd J. D a




                                                 NO
 6    phylg@potterhandy.com                                       dwa
                                                          Judge E




                                                                                           FO
      Attorneys for Plaintiff




                                                  RT
 7




                                                                                       LI
      CRIS C. VAUGHAN (SBN: 99568)                     E R 10/12/2018




                                                     H




                                                                                     A
 8    cvaughan@adasolutionsgroup.com                      N                 C
                                                                        O F
      VAUGHAN & ASSOCIATES                                  D IS T IC T
 9    6207 South Walnut Street, Suite 800                         R
      Loomis, CA 95650
10    Telephone: (916) 660-9401
      Facsimile: (916) 660-9378
11    Attorney for DefendantS
      Christopher S. Metrulas and Katherine M. Metrulas
12
      KRISTINA M. LAUNEY (SBN: 221335)
13    klauney@seyfarth.com
      SEYFARTH SHAW LLP
14    400 Capitol Mall, Ste. 2350
      Sacramento, CA 95814-4428
15    Telephone: (916)448-0159
16
      Facsimile: (916)558-4839
      Attorney for Defendant
17    The Hertz Corporation
18                       UNITED STATES DISTRICT COURT
19                      NORTHERN DISTRICT OF CALIFORNIA
20    SCOTT JOHNSON,                        Case: 5:18-CV-03610-EJD
21
                 Plaintiff,
      v.                                    JOINT STIPULATION FOR
22    CHRISTOPHER S. METRULAS, in
      individual and representative         DISMISSAL PURSUANT TO
23    capacity as trustee of the Metrulas   F.R.CIV.P. 41 (a)(1)(A)(ii)
      Family Living Trust;
24    KATHERINE M. METRULAS, in
      individual and representative
25    capacity as trustee of the Metrulas
      Family Living Trust;
26    THE HERTZ CORPORATION, a
      Delaware Corporation; and Does 1-
27    10,
28                 Defendants.
                                        1

     Joint Stipulation for Dismissal         Case: 5:18-CV-03610-EJD
 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: October 12, 2018            CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Phyl Grace
11                                             Phyl Grace
12
                                               Attorneys for Plaintiff

13   Dated: October 12, 2018            VAUGHAN & ASSOCIATES
14
15                                       By: /s/ Cris C. Vaughan
16                                             Cris C. Vaughan
                                               Attorney for Defendants
17                                             Christopher S. Metrulas and
                                               Katherine M. Metrulas
18
19   Dated: October 12, 2018            SEYFARTH SHAW LLP
20
21                                      By: /s/ Kristina M. Launey
22                                             Kristina M. Launey
                                               Attorney for Defendant
23                                             The Hertz Corporation
24
25
26
27
28

                                              2

     Joint Stipulation for Dismissal               Case: 5:18-CV-03610-EJD
 1                           SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Cris C.
 4   Vaughan and Kristina M. Launey, counsels for Christopher S. Metrulas,
 5   Katherine M. Metrulas and The Hertz Corporation, respectively, and that I
 6   have obtained Mr. Vaughan’s and Ms. Launey’s authorization to affix their
 7   electronic signature to this document.
 8
 9   Dated: October 12, 2018           CENTER FOR DISABILITY ACCESS
10
                                       By: /s/ Phyl Grace
11                                            Phyl Grace
12                                            Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3

     Joint Stipulation for Dismissal              Case: 5:18-CV-03610-EJD
